Title: To Thomas Jefferson from John Brown Cutting, 22 August 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London 22d Aug. 1788.
          
          I have the honor to inclose the latest pennsylvania newspaper which I can procure; likewise a Baltimore paper for the sake of General Washington’s letter. I also take the freedom to inclose a letter for Mr. Shippen from his father, not knowing where to direct to him, and imagining that Mr. Short will add to his former goodness the additional kindness to forward it in a direction likely to reach our mutual friend.
          There are letters in town from New York of the 6th of July. Most of those whose written opinions have been communicated to me concur in believing that a majority in the Convention of that State will refuse their assent to the new Constitution, notwithstanding the decision of Virginia has been announced to them. It seems however that they were not in haste to decide ultimately, as the debates thereafter continued.Congress as soon as the ratification of the ninth state reachd them officially took order for the immediate issue of precepts to organize the national government. This is written from Mr. Contee, Delegate for Maryland, to his brother here, dated July. 2d. He adds, “the accession of Virginia it is thought will induce a reluctant vote for ratification on the part of New York.”
          I hope Mr. Jarvis has ere this delivered you a few lines written at different intervals, from a wish to entertain you with the best fare of a larder politically lean. By the next private opportunity I shall again intrude on your repose. For tho’ my passage is taken the vessel will not sail these three weeks. Meanwhile I hope to be indulged with such information concerning the pacific as well as belligerant powers on the continent as shall make me still more deeply your debtor than I feel myself already to be. Especially if any citizen of our country shou’d be coming hither soon. Mr. Short will please to accept my compliments and good wishes. I hope he will enjoy a classical and of course a pleasurable tour, through Italy. I have the honor to be with the most entire attachment and respect Your obliged and most. obed. se[rvt.],
          
            
              John Brown Cutting
            
          
        